Citation Nr: 1118148	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure and/or service-connected major depressive disorder, including posttraumatic stress disorder and anxiety/panic attacks.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from July 1961 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada, in which the RO, in pertinent part, denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), to include depression and anxiety, and hypertension, to include as secondary to PTSD.  The Veteran subsequently filed a timely appeal.                    

In June 2009, the Board remanded the aforementioned service connection claims to the RO/AMC for additional development.  In a December 2010 rating action, the RO granted service connection for major depressive disorder, including PTSD and anxiety/panic attacks, and assigned a 30 percent disability rating, effective from January 20, 2006.  As the Veteran has not appealed the rating or effective date assigned for the service-connected psychiatric disability, this represents a complete grant of the Veteran's appeal with regard to the claim for service connection for PTSD, to include depression and anxiety.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In April 2009, while sitting at the RO in Las Vegas, Nevada, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claim folder.     

The appeal is REMANDED to the RO/AMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

During the course of the April 2009 videoconference hearing, the Veteran stated that to the best of his recollection, he was originally given medication for his hypertension while he was in the military, at some point between 1976 and 1982.  The Veteran indicated that he was taking medication twice a day, and that after his discharge, he continued to take the medication.  He maintained that at present, he had hypertension that was related to his period of service.  Specifically, he contended that while he was in Vietnam, he was exposed to Agent Orange which caused him to develop hypertension.  In support of his contention, he submitted an internet printout regarding the possible link between Agent Orange and hypertension.  In the alternative, the Veteran maintained that his hypertension was caused or aggravated by his major depressive disorder, including PTSD and anxiety/panic attacks.    

In this case, the Board notes that the Veteran's service records confirm that he had active service in Vietnam during the Vietnam era.  Therefore, the Veteran is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f).

The Veteran's service treatment records show that in February 1976, he sought treatment for chest pain.  Upon physical examination, the Veteran's blood pressure was 178/112.  Subsequent blood pressure readings were 176/106, and 140/98.  He underwent an electrocardiogram (EKG) which was reported to be of no clinical significance.  The impression was of "pleuritic chest pain, questionable etiology," and increased blood pressure.  The records also reflect that in July 1976, the Veteran underwent a periodic examination.  At that time, in response to the question whether he had ever had or if he currently had high or low blood pressure, the Veteran responded "yes."  The Veteran's heart was clinically evaluated as "normal," and his blood pressure was 126/76.  The examiner noted that in February 1976, the Veteran was treated for pain in his chest, secondary to increased blood pressure.  According to the examiner, high blood pressure was noted at that time and the Veteran was seen by a physician; no medication was required.  The records further show that in March 1982, the Veteran underwent a retirement examination.  At that time, he denied high or low blood pressure.  The Veteran's heart was clinically evaluated as "normal," and his blood pressure was 116/64.  

Medical records from the McClellan Air Force Base show that in May 1991, the Veteran was diagnosed with hypertension.  In addition, in September 1991, he was diagnosed with labile hypertension.  

In December 2008, the Veteran underwent a VA examination.  Following the physical examination and a review of the Veteran's claims file, the examiner diagnosed the Veteran with essential hypertension.  In addition, the examiner opined that it was not at least as likely as not that the Veteran's hypertension was related to his military service.  According to the examiner, while the Veteran was in the military, he was diagnosed with fluctuating (labile) high blood pressure, but was never diagnosed with actual hypertension.       

Upon a review of the December 2008 examination report, the Board notes that, while the examiner addressed the pertinent question of whether the Veteran's currently diagnosed hypertension was related to his period of active service, he did not address the other question at hand, to wit, whether there was a relationship between the Veteran's in-service exposure to Agent Orange and his current hypertension.  Although hypertension is not among the disorders that are presumed to be associated with exposure to herbicides, the Board observes that the Agent Orange presumption is not the sole method for showing causation and that the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  Thus, in view of the foregoing facts and applicable law, the Board finds that a new VA examination, as specified in greater detail below, should be performed.  See 38 C.F.R. § 3.159.

The Board also notes that, on the question of secondary service connection, under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The ammendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.          

In light of the above, given that the Veteran is now service-connected for major depressive disorder, including PTSD and anxiety/panic attacks, there is no medical evidence currently of record which contains an opinion regarding whether the Veteran's service-connected psychiatric disability caused or aggravated his hypertension.  Thus, a VA examination should be provided upon remand in order to obtain an opinion regarding whether the Veteran has hypertension that was caused or aggravated by his service-connected major depressive disorder, including PTSD and anxiety/panic attacks.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to ascertain the etiology of his hypertension.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the December 2008 VA examination report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is causally linked to his exposure to herbicides in Vietnam, to include Agent Orange?  (The Veteran's exposure to herbicides is presumed by law.)

(b) If there is no link between the Veteran's hypertension and in-service exposure to herbicides, to include Agent Orange, then is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension was caused or aggravated by the Veteran's service- connected major depressive disorder, including PTSD and anxiety/panic attacks?


The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A complete rationale must be provided for any opinion or conclusion expressed.   

2.  After completion of the above and any other development deemed necessary, the RO/AMC should re-adjudicate the claim for service connection for hypertension, to include as directly related to Agent Orange exposure, and/or secondary to service-connected major depressive disorder, including PTSD and anxiety/panic attacks.  If the claim is not granted, the RO/AMC should issue an appropriate Supplemental Statement of the Case and provide an opportunity to respond.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S.F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


